"Walton, J.
There are several objections to the maintenance of this bill. In the first place the suit was brought in the name of a party who had ceased to have any interest in it. The suit was commenced in the name of William D. Crooker, alone. The proofs show that long before the suit was commenced, he had sold and assigned all his interest in the subject-matter of it to John Crooker and Henry W. Owen. The assignment to them was Nov. 24, 1857, and the original bill is dated Nov. 25,1864. William D. Crooker had, therefore, ceased to have any interest in the subject-matter of the litigation, for more than seven years before this suit was commenced. Within the rule established in Haskell v. Hilton, 30 Maine, 419, the bill should have been dismissed for that reason. The principle established in the above case is, that after the assignment of all interest in a chose in action, upon which a claim in equity is founded, the bill must be brought in the name of the assignee; and that it is not necessary that the assignor be a party; and that a total want of interest in the plaintiff, in a suit in equity, is fatal to the bill; and that the objection may be taken by demurrer or at the hearing.
Another objection, to the maintenance of the bill, is that William Rogers, the only surviving defendant, was improperly joined in the suit. The proofs fail to show that he had any such connection with the transaction which forms the subject-matter of this suit, as would justify making him a party defendant.
Another objection to the maintenance of the bill is, that if the plaintiffs have any remedy, — that is, any right to the money in the hands of William M. Rogers, — they have a plain, adequate, and complete remedy at law, in an action for money had and received.
The case in principle is not unlike that of Russ v. Wilson, 22 Maine, 207. The object in that case, as in this, was to recover a sum of money, which it was averred was in the hands of the defendant, and which the plaintiff claimed, in equity and good conscience, belonged to him, and for an account. The plaintiff claimed that his remedy was in equity, because the case was one of trust. But the court answered that it is not every case of trust that is *343cognizable ill equity; that trusts embrace a wide field, and that in most cases, a remedy may be sought by a suit at law, and much more appropriately than in equity; that proceedings at law are precise and direct to the object in view, and are simple and expeditious ; while the proceedings in equity are latitudinary, multifarious, dilatory, and often vexatious; that various pretenses are often resorted to in order to uphold jurisdiction in equity, but that such pretenses should not be listened to with too much facility; that to yield too inconsiderately to such pretenses, would, in the end, pervert justice, and render legal proceedings deservedly odious. We think these remarks apply with stronger force to the case now under consideration, than to the one then before the court. This is a case where the plaintiff’s rights were secured by a written contract. If the defendant violated the contract, the plaintiff’s remedy was by a suit at law to recover liis damages; or, if the defendants, or either of them, had in their hands money, which in equity and good conscience belonged to the plaintiff, an action for money had and received would have furnished him with an ample, complete, and expeditious remedy. The proofs show no such case of trust, no such case requiring an account or discovery, as to justify the bringing of a bill in equity. Law v. Thorndike, 20 Pick, 317.

Bill dismissed with costs.

Appleton, G. J.; Cutting, Kent, Barrows, and Danporth, JJ., concurred.